First Quarter 2011 Earnings Presentation May 3, 2011 ® ® 2 Forward-Looking Statements & Supplemental Information Forward-Looking Statements Certain expectations and projections regarding our future performance referenced in this presentation, in other reports or statements we file with the SEC or otherwise release to the public, and on our website, are forward-looking statements. Senior officers and other employees may also make verbal statements to analysts, investors, regulators, the media and others that are forward- looking. Forward-looking statements involve matters that are not historical facts, such as statements regarding our future operations, prospects, strategies, financial condition, economic performance (including growth and earnings), industry conditions and demand for our products and services. Because these statements involve anticipated events or conditions, forward-looking statements often include words such as "anticipate," "assume," "believe," "can," "could," "estimate," "expect," "forecast," "future," "goal," "indicate," "intend," "may," "outlook," "plan," "potential," "predict," "project," "seek," "should," "target," "would," or similar expressions. Forward-looking statements contained in this presentation include, without limitation, statements regarding future earnings per share, dividend growth and EBIT contribution, our priorities for 2011 and the proposed merger with Nicor Inc. Our expectations are not guarantees and are based on currently available competitive, financial and economic data along with our operating plans. While we believe our expectations are reasonable in view of the currently available information, our expectations are subject to future events, risks and uncertainties, and there are several factors - many beyond our control - that could cause results to differ significantly from our expectations. Such events, risks and uncertainties include, but are not limited to, changes in price, supply and demand for natural gas and related products; the impact of changes in state and federal legislation and regulation including changes related to climate change; actions taken by government agencies on rates and other matters; concentration of credit risk; utility and energy industry consolidation; the impact on cost and timeliness of construction projects by government and other approvals, development project delays, adequacy of supply of diversified vendors, unexpected change in project costs, including the cost of funds to finance these projects; the impact of acquisitions and divestitures; direct or indirect effects on our business, financial condition or liquidity resulting from a change in our credit ratings or the credit ratings of our counterparties or competitors; interest rate fluctuations; financial market conditions, including recent disruptions in the capital markets and lending environment and the current economic downturn; general economic conditions; uncertainties about environmental issues and the related impact of such issues; the impact of changes in weather, including climate change, on the temperature-sensitive portions of our business; the impact of natural disasters such as hurricanes on the supply and price of natural gas; acts of war or terrorism; and other factors which are provided in detail in our filings with the Securities and Exchange Commission.Forward-looking statements are only as of the date they are made, and we do not undertake to update these statements to reflect subsequent changes. Supplemental Information Company management evaluates segment financial performance based on earnings before interest and taxes (EBIT), which includes the effects of corporate expense allocations and on operating margin. EBIT is a non-GAAP (accounting principles generally accepted in the United States of America) financial measure that includes operating income, other income and expenses. Items that are not included in EBIT are financing costs, including debt and interest expense and income taxes. The company evaluates each of these items on a consolidated level and believes EBIT is a useful measurement of our performance because it provides information that can be used to evaluate the effectiveness of our businesses from an operational perspective, exclusive of the costs to finance those activities and exclusive of income taxes, neither of which is directly relevant to the efficiency of those operations.Operating margin is a non- GAAP measure calculated as operating revenues minus cost of gas, excluding operation and maintenance expense, depreciation and amortization, and taxes other than income taxes. These items are included in the company's calculation of operating income. The company believes operating margin is a better indicator than operating revenues of the contribution resulting from customer growth, since cost of gas is generally passed directly through to customers.In addition, in this presentation, the company has presented its earnings per share excluding expenses incurred with respect to the proposed Nicor merger. As the company does not routinely engage in transactions of the magnitude of the proposed Nicor merger, and consequently does not regularly incur transaction related expenses with correlative size, the company believes presenting EPS excluding Nicor merger expenses provides investors with an additional measure of the company’s core operating performance. EBIT, operating margin and EPS excluding merger expenses should not be considered as alternatives to, or more meaningful indicators of, the company's operating performance than operating income, net income attributable to AGL Resources Inc. or EPS as determined in accordance with GAAP. In addition, the company's EBIT, operating margin and non-GAAP EPS may not be comparable to similarly titled measures of another company. We also present certain non-GAAP financial measures excluding the effects of our proposed merger with Nicor.Because we complete material mergers and acquisitions only occasionally, we believe excluding these effects from certain measures is useful because they allow investors to more easily evaluate and compare the performance of the Company's core businesses from period to period. Reconciliations of non-GAAP financial measures referenced in this presentation are available on the company’s Web site at www.aglresources.com ® 1Q11 Highlights •1Q11 GAAP EPS of $1.59 per diluted share •Adjusted diluted EPS of $1.63, excluding approximately $3 million in after-tax costs related to Nicor merger •Distribution segment EBIT up 4% in 1Q11 vs. 1Q10 •Continued strong wholesale commercial activity •2011 EPS estimate remains $3.10-$3.20 per diluted share, excluding all effects from the proposed merger with Nicor •Solid balance sheet, including issuance of $500 million of senior notes in March 2011 •Nicor merger process on track •Received early termination of the Hart-Scott- Rodino Antitrust Improvements Act waiting period as requested •S-4 registration statement declared effective by SEC; special shareholder meeting in June •Illinois Commerce Commission process ongoing •Expect closing in second half of 2011 3 Note: Please review the AGL Resources 10-Q as filed with the SEC on 5/3/11 for detailed information. EBIT, Adjusted Net Income and Adjusted EPS are non- GAAP measures. Please see the appendix to this presentation or visit the investor relations section of www.aglresources.com for a reconciliation to GAAP. (1) Adjusted net income and adjusted EPS exclude Nicor-related merger costs of approximately $3 million, net of tax. ® 4 Consistent EPS and Dividend Growth Diluted EPS Growth Dividend Growth 2uidance: $3.10-$3.20 per diluted share Dividend increase of $0.04 approved by Board of Directors for 2011 (1)$3.00 diluted GAAP EPS; $3.05 adjusted, excluding Nicor merger costs. Please see the appendix to this presentation or visit the investor relations section of www.aglresources.com for a reconciliation to GAAP. (2) Estimate excludes all effects from the proposed merger with Nicor. $3.10- ® 5 5 EBIT by Operating Segment 1% 69% 10% 20% Annual EBIT by Operating Segment 1Q11 EBIT Contribution NOTE: EBIT is a non-GAAP measure. Please see the appendix to this presentation or the investor relations section of www.aglresources.com for a reconciliation to GAAP. (1) AGL Resources sold AGL Networks in July 2010. Quarterly EBIT by Operating Segment ® •1Q11 EBIT increased 4%; key drivers include: •New rates and regulatory infrastructure programs at Atlanta Gas Light and Elizabethtown Gas added $12 million •Effective O&M expense management; costs up just 4%, including expected higher compensation and pension expenses, offset by lower bad debt expenses •Customer count stable •2.298 million customers in 1Q11 (avg.) vs. 2.293 million in 1Q10 (avg.) •Virginia Natural Gas rate case filed 2/8/11; rates effective 8/1/11, subject to refund 6 6 Distribution NOTE: COG Cost of Gas 1Q11 Financial Performance Summary AGL Resources Quarter End Customer Count ® 7 7 Retail •1Q11 EBIT down 8%; key drivers include: •Decreased customer usage due to warmer weather in 1Q11 vs. 1Q10 •Migration of additional customers to lower-margin fixed price plans •Slightly lower operating expenses •Market share and customer count: •Georgia market share is 32% at end of 1Q11 •Georgia customer count 498K in 1Q11 vs. 507K in 1Q10 •Continue to explore opportunities to expand service offerings and customer base across multiple states 1Q11 Financial Performance Summary 1Q11 Customer Count and Volumes (1)A portion of the Ohio customers represents customer equivalents, which are computed by the actual delivered volumes divided by the expected average customer usage. ® Wholesale •1Q11 EBIT down 23% due to strong weather- driven mark-to-market (MTM) gains in 1Q10 •$21 million difference in MTM gains on hedges: •$22 million in 1Q10 •$1 million in 1Q11 •Commercial activity of $49 million in 1Q11, up 20% yty •Effective expense management •Sequent storage rollout schedule for 2011 remains strong with $11 million in economic value locked-in at 3/31/11 •Compares to $6 million locked-in at 3/31/10 •Results and timing can change based on market conditions, including changes in forward Nymex natural gas prices •Increasing focus on fixed-fee services •Building sources of operating margin less impacted by volatility in the marketplace •Expanding market presence in western U.S. Wholesale Operating Margin Components 1Q11 Financial Performance Summary ® 2Q10 9 9 Energy Investments •1Q11 EBIT of $1 million •EBIT primarily impacted by sale of AGL Networks; AGL Networks EBIT contribution in 1Q10 of $3 million •Golden Triangle Storage Cavern 1 (6 Bcf) •Cavern 1 (6 Bcf) -Serving 2 Bcf contract since September 2010 -Remaining capacity to be optimized by Pivotal using various transaction strategies •Cavern 2 (6 Bcf) -Completion expected in 2012 •Storage values remain depressed due to high supply of natural gas and reduced demand •Jefferson Island Storage and Hub •Expansion permit application remains under review by Louisiana Department of Natural Resources •If approved, facility could expand from 7.5 Bcf to 19.5 Bcf 1Q11 Financial Performance Summary ® Working Gas in Underground Storage (EIA) Balance Sheet Highlights 10 •Solid balance sheet with significant opportunity to fund growth capital requirements •$500 million in senior notes issued March 2011 -$300 million used to pay January 2011 maturity; remaining $200 million to be used to finance a portion of the Nicor merger or for other general corporate purposes •$852 million bridge facility currently in place to finance remaining cash portion of the Nicor merger •Good access to capital markets •Company credit metrics support solid, investment- grade ratings •$2.2 billion debt outstanding •Long-term debt $2.17 billion •Short-term debt of $26 million •Debt to Cap Ratio: 54% •2011 cap ex estimated at $435 million ® 11 11 Nicor Merger Update •Regulatory approval process underway, continue to anticipate closing in 2H11 •Received early termination of the Hart-Scott-Rodino Antitrust Improvements Act waiting period as requested and S-4 registration statement declared effective by SEC •Staff and intervener testimony filed 4/28/11 with Illinois Commerce Commission; Company rebuttal due 5/26/11; hearings anticipated in July •Special shareholder meetings for both AGL Resources and Nicor scheduled for 6/14/11 •Transition committee established and active Dec 2010 Q1 2011 Q2 2011 Q3 2011 Q4 2011 Transaction Announced Joint ICC Approval Request Filed 1/18/11 Secure Regulatory Approvals AGL Resources and Nicor Shareholder Meetings 6/14/11 Develop Transition Implementation Plans Close Transaction Long - Term Financing for Cash Consideration Initial S-4 Registration Statement Filed 2/4/11 Hart-Scott-Rodino Approval Received ICC Hearings to begin in July SEC S-4 Registration Declared Effective ® 12 12 VNG Rate Case Update •Virginia Natural Gas filed a rate case with the Virginia State Corporation
